Citation Nr: 1627565	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

3.  Entitlement to a disability rating greater than 10 percent for service-connected chronic back condition of the lumbar spine, with limitation of motion and pain, prior to March 12, 2015, and greater than 20 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from January 1980 to October 1989 and from October 1991 to January 2000.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from September 2004 and February 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In September 2004, the RO, in pertinent part, continued a 10 percent disability rating for the service connected low back disability.  In February 2009, the RO, in pertinent part, denied service connection for sinusitis and a right knee disorder.  

The issues on appeal had previously included service connection for a left knee disorder.  However, during the pendency of this appeal, by rating action dated in April 2015, service connection was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

During the pendency of this appeal, by rating action dated in April 2015, the RO determined that the Veteran's service-connected low back disability warranted an increased disability rating of 20 percent, effective as of March 1, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned.  In fact, in July 2015, he submitted a notice of disagreement as to the effective date of the increase for the back disability.  As the Board is reviewing the extent of the disability over the entire period of this appeal, the issue remains in appellate status.

In April 2015, the RO also awarded a separate 20 percent disability rating for lumbar radiculopathy of the right lower extremity, effective as of March 12, 2015.  As the Veteran has not expressed disagreement with this separate award of benefits, the issue is not currently on appeal before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. All records in such files have been considered by the Board in adjudicating this matter.

The issue of service connection for a sinus disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right knee disorder did not have its clinical onset in service, arthritis of the right knee was not manifested within one year of discharge from service, and a right knee disorder is not otherwise related to active duty or to a service-connected disability.

2.  Prior to October 5, 2010, the Veteran's lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome that resulted in at least two weeks of incapacitating episodes over the preceding 12 months. 

3.  From October 5, 2010, following repetitive use testing, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine of 55 degrees with a combined range of motion of the thoracolumbar spine of 130 degrees; it has not resulted in forward flexion of the lumbar spine to 30 degrees or less, ankylosis or at least four weeks of incapacitating episodes over a 12 month period.
CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred or aggravated in service or due to a service-connected disability, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for a disability rating greater than 10 percent for service-connected low back strain prior to October 5, 2010, have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a 20 percent disability rating, but no higher, for service-connected low back strain from October 5, 2010, have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By letters dated in February 2007, August 2008, and May 2015 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Right Knee Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current right knee disability that is the result of his 
service-connected low back disability.  The Veteran's service treatment records are silent as to any treatment or diagnosis related to the right knee.

Following service, a Social Security Administration Disability Consultative Examination report dated in July 2008 shows that the Veteran, in pertinent part, was diagnosed with likely right knee osteoarthritis.

A VA examination report dated in October 2008 shows that the Veteran used a cane for ambulation.  He described that he could not walk more than one mile and could not stand more than a few minutes.  No symptoms were provided regarding the right knee.  Physical examination revealed flexion to 140 degrees and extension to zero degrees, each without pain.  There was no additional loss of motion reported with repetitive testing.  No right knee disability was diagnosed.

A VA radiology report dated in January 2009 shows no acute fracture dislocation or 
joint effusion bilaterally.  Incidental note was made of the bilateral fabella.  Mild early degenerative change was suggested by medial joint space narrowing and subchondral sclerosis along the medial tibial plateau bilaterally.

A private outpatient treatment record from the St. Francis Orthopedic Institute dated in April 2009 shows that the Veteran was seen for evaluation of his right knee.  Prior cortisone injection was said to have only provided temporary relief.  He continued to have significant swelling, pain, and stiffness in the right knee that significantly affected his quality of life and ability to function.  Physical examination revealed moderate effusion, pain to palpation with crepitus of the knee.  Neurovascular status remained intact and unchanged distally.  The impression was internal derangement of the right knee with early osteoarthritic changes.

Hospital treatment records from St. Francis Hospital dated in June 2009 show that the Veteran underwent diagnostic arthroscopy of the right knee, chondroplasty of the patellofemoral joint with chondral picking of the trochlea, removal of multiple cartilaginous loose bodies, and major synovectomy.  The post-operative diagnoses were internal derangement, chondromalacia, synovitis, and cartilaginous loose bodies of the right knee.

A VA examination report dated in June 2010 shows that the Veteran reported a history of right knee symptoms since 2000, following service.  He described that because of his service-connected low back disability, he began to experience a change and shift in stature, favoring the right side of the body,  resulting in his knee symptoms, which included pain, locking, swelling, and stiffness.  Following examination, a diagnosis of right knee strain was given.  The examiner opined that the right knee was less likely as not caused by or a result of the service-connected back disability.  The examiner explained that following review of the claims file and examination of the Veteran, the chronic back pain with back strain was not severe to the point of even impacting the right knee with negative X-rays.

A VA examination report dated in October 2010 shows that in evaluating the degree of impairment of the Veteran's disabilities on his employability, a diagnosis, in pertinent part, of residuals, post-meniscectomy of both knees, with moderate impairment, was given.

A VA examination report dated in March 2015 shows that a VA examiner opined that the Veteran's left knee disability was secondary to the service-connected low back disability.  There was no opinion provided relating the right knee disability to the service-connected low back disability.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disorder.  As noted above, there was no diagnosis of any right knee disability made during service.

In various correspondence, the Veteran has asserted that his current right knee disorder is the result of his service-connected low back disability.  The Board has considered the Veteran's statements as to the etiology of his current right knee disability, however, the Board finds probative the October 2010 opinion of the VA examiner that concluded the Veteran's right knee disorder was not related to his service-connected low back disability.  The opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by rationale.  Accordingly, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

There is also no medical evidence of record to establish that the Veteran had manifested arthritis of the right knee within one year following separation from service.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board has considered the statements of the Veteran in support of his claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The general principle that trauma may lead to arthritis is commonly known and, therefore, the Veteran's testimony that his diagnosed arthritis is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, the VA examiner considered the Veteran's in-service and post-service treatment records and concluded that it was not likely that a current right knee disability had manifested as a result of service or a service-connected disability. This conclusion was made after considering the Veteran's symptoms and his clinical history.  This evidence is more probative than the Veteran's assertions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the  claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.

Lumbar Strain With Intervertebral Disc Syndrome 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
 is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the preceding 12 months.

A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.

The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A private magnetic resonance imaging (MRI) study from Open MRI & CT Specialists, dated in May 2003, shows that the Veteran was shown to have moderate loss in disc signal; posterior disc protrusion in the left paracentral position.  The impression was degenerative disc change at L5-S1; left paracentral disc herniation at L5-S1, which mildly efaces the thecal sac; and osseous structures appeared unremarkable.

A VA examination report dated in August 2003 shows that the Veteran reported experiencing a 10 year history of degenerative disease of the lumbar spine.  He described constant pain and stiffness of the lower back, travelling to the lower legs.  He added that the condition did not cause incapacitation.  The functional impairment was said to limit bending and lifting of weight.  The condition was noted to have resulted in a loss of five days from work.  There were complaints of radiating pain on movement with muscle spasm and tenderness.  There was positive straight leg raising on both sides.  There were no signs of radiculopathy present.  Range of motion studies revealed flexion of 90 degrees with pain at 90 degrees; 30 degrees extension with pain at 30 degrees; 40 degrees of right and left lateral flexion; and 35 degrees of right and left lateral rotation.  Range of motion was additionally limited by pain and lack of endurance, with pain having the major functional impact.  Range of motion was not additionally impacted by fatigue, weakness, or incoordination.  There was no ankylosis of the spine.  The examiner referenced the May 2003 MRI study which had degenerative disease of the lumbar spine at L4-S1.  The diagnosis was degenerative disease of the lumbar spine.

A VA examination report dated in March 2007 shows that the Veteran reported 
experiencing low back symptoms as early as 2001.  He described a stabbing pain that would radiate to the right leg.  He denied any injuries or trauma to the lumbar area.  He indicated that he had been told he would need a fusion of the L5-S1 based on a MRI study conducted in 2003.  The course was said to have been progressively worse since onset.  There was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, or nocturia.  There was no fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  There was erectile dysfunction.  Etiology of these symptoms was not unrelated to the claimed disability.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the lower back area.  The pain usually had its onset in the mornings and was a stabbing type, severe, one to six days per week, with radiation to the right leg.  Severe flare-ups of the spinal condition would occur every five to six months, lasting one to two weeks.  Precipitating factors were unknown, and alleviating factors were rest.  During a flare-up, he reported not being able to walk at all.  He was said to walk with a cane, and was able to walk more than a quarter mile, but less than a mile.  Range of motion studies revealed flexion of 90 degrees with pain at 30 degrees; 30 degrees extension with pain at 25 degrees; 30 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation.  There was additional pain after repetitive use, but no additional loss of range of motion.  There was no ankylosis of the spine.  Radiological studies revealed normal lumbosacral spine series with no compression fractures present.  The Veteran was not currently employed, having retired in 2000 due to eligibility by age or duration of work.  The diagnosis was normal lumbosacral spine series, with associated lumbar and chronic back conditions.  The back disability was said to prevent shopping and sports, have a severe impact on chores and bathing, have a mild impact on exercise, and have no impact on recreation, traveling, feeding, dressing, toileting, and grooming.

A VA examination report dated in October 2010 shows that the Veteran reported a history of low back pain since 1991.  He did not have a specific injury or back surgery, but was treating with medication.  Symptoms would present two to three times per week, with no precipitating factors.  He would have radiating pain to the right lower extremity five to six times per year, that would last from an hour to several days, with pain estimated at a five on a scale of 10.  He reported using a back brace, but no cane or crutches.  He had no bowel or bladder symptoms, and no paralysis or numbness in the lower extremities.  Physical examination revealed tenderness in the lower lumbar spine in the midline.  There was no spasm of the lumbar paraspinous muscles.  Lumbar lordosis was exaggerated.   Range of motion studies revealed flexion of 88 degrees with pain from 70 to 88 degrees; 20 degrees extension with pain at the end; 20 degrees of right and 10 degrees of left lateral flexion; and 20 degrees of right and 15 degrees of left lateral rotation.  There was additional pain after repetitive use, and range of motion after repetitive use was flexion of 55 degrees; 20 degrees extension; 15 degrees of right and left lateral flexion; and 15 degrees of right and 10 degrees of left lateral rotation.  There was reported pain behind the thighs with straight leg raising.  Gait was normal. X-rays of the lumbar spine were essentially normal.  The diagnosis was degenerative disc disease at L5-S1, with mild to moderate impairment.

A VA examination report dated in March 2015 shows that the Veteran reported a history of lumbar strain since 1982, which has become progressively worse.  He indicated that he was unable to bend and had constant pain.  He reported that he was unable to walk, and would have extreme shoulder, neck, and back pain.  Range of motion studies revealed flexion of 80 degrees with pain at 80 degrees; 25 degrees of extension with pain at the 25 degrees; 25 degrees of right and left lateral flexion with pain at 25 degrees; and 25 degrees of right and left lateral rotation with pain at 25 degrees.  There was no additional loss of range of motion after repetitive use, but there was less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine which was further described as increased pain and tenderness.  There was no guarding or muscle spasm.  Muscle strength was normal with no atrophy.  Reflex examination was within normal limits.  Straight leg raising was positive in both extremities.  There was radiculopathy manifested by severe pain to the right lower extremity involving the sciatic nerve.  There were no other neurologic abnormalities.  The Veteran was said to have intervertebral disc syndrome with at least two weeks but less than four weeks of incapacitating episodes over the preceding 12 months.  He would regularly use a back brace.  The thoracolumbar spine condition impacted his ability to perform as an emergency medical technician was limited due to increased pain and stiffness.  He stated that he had difficulty moving around.  The examiner added that there were contributing factors of pain, weakness, fatigability and/or incoordination and additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The additional limitation was described as increased pain and stiffness with decreased speed and mobility.  He was unable to provide degree of additional range of motion loss because it was not feasible to provide an estimated loss of range of motion without mere speculation. This was because degrees could vary in flare up severity.  The diagnosis was lumbar strain and lumbar radiculopathy with intervertebral disc syndrome.

After careful review of the evidence of record, the Board finds no basis for the assignment of an increased disability rating for intervertebral disc syndrome during any period on appeal.  In this regard, incapacitating episodes of disc disease are not shown prior to the March 2015 VA examination.  In March 2015, the VA examiner specified that the Veteran was experiencing intervertebral disc syndrome with at least two weeks but less than four weeks of incapacitating episodes over the preceding 12 months.  As such, the currently assigned 20 percent disability rating effective as of March 1, 2015, is appropriate.  A higher disability rating for intervertebral disc syndrome is not warranted at any time during the course of the appeal as there has not been a showing of a diagnosis of intervertebral disc syndrome that resulted in at least four weeks but less than six weeks of incapacitating episodes over the preceding 12 months.

Additionally, thoracolumbar forward flexion has consistently been greater than 60 degrees but not greater than 85 degrees prior to March 2015.  In August 2003 and March 2007, forward flexion was to 90 degrees, and in October 2010, forward flexion was to 88 degrees.  Combined range of motion of the thoracolumbar spine during this period was consistently greater than 170 degrees.  These findings are consistent with the currently assigned 10 percent disability rating prior to March 2015.

However, in October 2010, the VA examiner concluded that following repetitive use testing, there was additional pain and loss of range of motion such that flexion was limited to 55 degrees; extension to 20 degrees; right and left lateral flexion to 15 degrees; and right lateral rotation to 15 degrees and left lateral rotation to 10 degrees.  This results in combined range of motion of the thoracolumbar spine of 130 degrees.  As such, these findings suggest that following repetitive use, the Veteran's disability met the criteria for the assignment of a 20 percent disability rating, effective as of October 5, 2010, the date of the examination demonstrating the increase in disability.

Further considering the relevant rating criteria, muscle spasm was shown on examination in August 2003 and March 2007, but not in October 2010 or March 2015, and abnormal gait or contour of the thoracolumbar spine was not shown.  The spine is not ankylosed.

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a  , Diagnostic Code 5243, Note (1). The medical evidence of record has not shown evidence of bladder or bowel complaints.  As indicated above, a separate disability rating has been awarded for lumbar radiculopathy of the right lower extremity.  The evidence did not reveal any additional separately ratable neurological symptoms.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

For the above reasons, the disability picture presented does not warrant a rating in excess of 10 percent prior to October 5, 2010.  However, the criteria for a 20 percent disability rating have been met from October 5, 2010.  There is no indication that the criteria for a disability rating greater than 20 percent have been met under any applicable criteria at any time over the course of the period on appeal.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

As noted above, consideration has been given to whether any additional staged ratings would be warranted.  However, there appears to be no identifiable period over the course of this claim that any additional staged rating for the manifestations of the lumbar spine disability is warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's lumbar strain does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's lumbar strain is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the lumbar strain has been awarded an increased disability rating of 20 percent from October 5, 2010.  Additionally, during the pendency of this appeal, the Veteran was awarded a separate 20 percent disability rating for associated lumbar radiculopathy of the right lower extremity.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

Service connection for a right knee disability, to include as secondary to a service-connected disability, is denied.

A 20 percent disability rating, but no higher, for service-connected low back strain from October 5, 2010, is allowed, subject to the applicable criteria governing the payment of monetary benefits.



REMAND

With regard to the issue of service connection for a sinus disability, the Veteran asserts that he has such disability that was first manifested during his period of active service, and has continued since then.  In October 2003, the RO awarded service connection for allergic rhinitis as in- and post-service treatment records had shown treatment for seasonal allergic rhinitis.

Thereafter, a VA examination report dated in March 2007 shows that the Veteran was treated for sinusitis, and on examination in October 2010, he was diagnosed with chronic rhinosinusitis and nasal septal deviation.  A VA examination report dated in June 2015 shows that the Veteran had a history of a diagnosis of both chronic sinusitis and allergic rhinitis.  Following examination, the examiner concluded that for the VA established diagnosis of allergic rhinitis, the diagnosis was changed, that it was a new and separate diagnosis, and that the Veteran also had signs and symptoms of sinusitis.  The examiner, however, did not provide an opinion as to whether the diagnosed sinusitis was etiologically related to the Veteran's period of active service, to include whether the previously diagnosed allergic rhinitis was an incorrect diagnosis that should have been sinusitis.  As such, the Board finds that an additional opinion is required prior to further adjudication of this matter.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted sinusitis should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall return the claims file, to include a copy of this remand, to the June 2015 VA internist for an addendum opinion.  If the examiner who drafted the June 2015 opinion is unavailable, the opinion should be rendered by another appropriate physician.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is directed to review the entire claims file, noting such review in the examination report, and is requested to address the following:

(a) Is it at least as likely as not that the Veteran has sinusitis that had its onset in service, or is otherwise the result of a disease or injury in service? (A disability is considered current if present during the appeal period even if it has now resolved.)

(b) Was the previously diagnosed allergic rhinitis a diagnosis made in error or is it a disability that is concurrently manifested with the diagnosed sinusitis?

(c) If the Veteran has concurrent diagnoses of allergic rhinitis (that is service connected) and sinusitis, is it at least as likely as not that the Veteran's sinusitis was caused (in whole or in part) by the service-connected allergic rhinitis, to include as a result of medication taken for treatment thereof?

(d)  If the Veteran has concurrent diagnoses of allergic rhinitis (that is service connected) and sinusitis, is it at least as likely as not that the Veteran's sinusitis is by the service-connected allergic rhinitis, to include as a result of medication taken for treatment thereof?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for sinusitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


